Exhibit AURORA PLATINUM EXPLORATION INC. formerly AURORA METALS (BVI) LIMITED NEWS RELEASE 05-2008 June 5, 2008 Trading Symbol: CUSIP No.: 05205P106 OTC BB: AUPXF NEWS RELEASE AURORA PLATINUM EXPLORATION INC. SHAREHOLDERS APPROVE PLAN OF ARRANGEMENT Vancouver, British Columbia, Canada – June 5, 2008 - (OTC BB: “AUPXF”) Aurora Platinum Exploration, formerly Aurora Metals (BVI) Limited (“Aurora”), announced today that at the special meeting of its common shareholders today (the “Meeting”), 97% of the votes cast by the Aurora Shareholders voting in person or by proxy at the Meeting were voted in favour of the special resolution approving the previously announced statutory arrangement (the “Arrangement”) under British Columbia law involving Aurora, Nevoro Platinum Inc. and Nevoro Inc. Under the plan of arrangement, each Aurora common share will be cancelled and the holders thereof will be entitled to receive, for each such Aurora common share, one common share in the capital of Nevoro Inc. As part of the Arrangement, Aurora and Nevoro Platinum Inc., a wholly owned subsidiary of Nevoro Inc., will merge and continue as one corporation with the same effect as if they were amalgamated under the Business Corporations Act (British Columbia). Upon completion of the Arrangement, Nevoro will hold all of the outstanding shares in the merged company and Aurora Shareholders will hold Nevoro Inc. common shares. The completion of the Arrangement is also subject to a number of conditions, including the approval of the Supreme Court of British Columbia (the “Court”).
